                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-62106-BLOOM/Valle


PIA GAGLIARDI,

       Plaintiff,

v.

SOCIAL SECURITY ADMINISTRATION,

      Defendant.
____________________________________/

                                     ORDER ON REMAND

       THIS CAUSE is before the Court on remand from the United States Court of Appeals for

the Eleven Circuit in light of Carr v. Saul, 141 S. Ct. 1352 (2021). As directed by the Eleventh

Circuit and for the reasons set forth below, the Court’s Order, ECF No. [38], is vacated and the

case is remanded to the Social Security Administration for further proceedings.

       On September 6, 2018, Plaintiff initiated this action, seeking judicial review of the Social

Security Administration’s (“SSA”) decision to deny Plaintiff’s application for benefits. ECF No.

[1]. During the district court proceedings, Plaintiff raised an Appointments Clause challenge to the

administrative law judge (“ALJ”) who presided over her administrative hearing. See ECF No. [30].

The Court ultimately found that Plaintiff could not raise an Appointments Clause claim that had

not been first raised in a SSA administrative proceeding and rejected Plaintiff’s challenges to the

SSA’s decision. ECF No. [38]. Thereafter, Plaintiff timely filed a Notice of Appeal. ECF No. [39].

       Pending appeal, the United States Supreme Court in Carr v. Saul, 141 S. Ct. 1352 (2021),

determined that social security claimants may challenge the constitutionality of an ALJ’s

appointment for the first time in federal court. Id. at 1356. Specifically, the Court noted that “no
                                                           Case No. 18-cv-62106-BLOOM/Valle


statute or regulation obligated petitioners to raise their Appointments Clause challenges in

administrative proceedings” and declined to “impose a judicially created issue-exhaustion

requirement in these cases.” Id. at 1358.

       In light of the Court’s decision in Carr, Defendant filed a Consent Motion for Vacatur and

Remand to the District Court (“Motion”), requesting that the Eleventh Circuit “vacate the district

court’s judgment and remand for further proceedings consistent with Carr, so that [Plaintiff] can

obtain a new hearing before a different, properly-appointed ALJ.” Mot. at 6. On June 22, 2021,

the Eleventh Circuit granted the Motion for Vacatur and Remand. ECF No. [40] (“Mandate”).

       Accordingly, consistent with the Eleventh Circuit’s Mandate, it is ORDERED AND

ADJUDGED that the Court’s Order, ECF No. [38], is VACATED. This cause is REMANDED

to the Social Security Administration, pursuant to Sentence Four of 42 U.S.C. § 405(g), for further

proceedings.

       DONE AND ORDERED in Chambers at Miami, Florida, on June 23, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                2
